Order entered September 28, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-18-00642-CV

                         BRIDGET PARSON, Appellant

                                         V.

                            BECKY COLE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-1501563-B

                                     ORDER

      Before the Court is appellant’s September 27, 2021 motion to recall the

mandate. We dismissed this appeal by opinion and judgment dated March 29,

2021 and the mandate issued on August 4, 2021. On June 2, 2021, appellant filed,

in a different appeal, a suggestion of bankruptcy. In light of the bankruptcy filing,

we GRANT appellant’s motion and DIRECT the Clerk of this Court to RECALL

the mandate.
      Appellant’s bankruptcy filing automatically suspends further action in this

appeal. See TEX. R. APP. P. 8.2. Accordingly, we ABATE this appeal. It may be

reinstated on prompt motion by any party complying with Rule 8.3. See id. 8.3.

Once the appeal is reinstated, the mandate will issue forthwith.

                                             /s/    AMANDA L. REICHEK
                                                    JUSTICE